July 23, 2008

Mr. Drew A. Moyer

1219 Green Street

Perkasie, PA 18944

Dear Drew:

This letter will serve as an agreement between you and Technitrol, Inc. ("TNL")
regarding what constitutes a termination of your employment at TNL and setting
forth the rights and obligations of each of us upon the occurrence of such a
termination. We intend that this letter constitutes a legal and binding
agreement between us, and we acknowledge good and valuable consideration for our
joint promises in this letter. The Board of Directors of TNL (the "Board of
Directors" or "Board") approved this Agreement at a meeting on July 23, 2008,
and it shall have a term which expires three years from that date.

Definitions.

"Agreement" means this letter between TNL and Drew A. Moyer dated July 23, 2008.

"Cause" means any of the following: (a) the occurrence of gross negligence or
willful misconduct which is materially injurious to TNL and which, if
susceptible of cure, is not cured within thirty (30) days after notice to you
which cites with reasonable particularity the actions or omissions believed to
constitute such gross negligence or willful misconduct; (b) conviction of or the
entry of a pleading of guilty or nolo contendere to any felony, unless the Board
of Directors of TNL concludes in good faith that such event does not render you
unable to effectively perform your duties as Chief Financial Officer or
materially and adversely affect TNL's reputation or ongoing business activities;
or (c) misappropriation of TNL's funds or other dishonesty which in the good
faith opinion of the Board of Directors of TNL, renders you unable to
effectively manage TNL or materially and adversely affects TNL's reputation or
ongoing business activities.

"Disability" or "complete disability" or "total disability" shall mean that you
are unable to engage in any substantially similar gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period not less
than 12 months.

"Good Reason" means:

a) a material change in your authority, duties or responsibilities

b) the failure of TNL or the Board to act in good faith with respect to this
Agreement or the falure to perform its material obligations under this Agreement
which have not been cured within twenty (20) days after written notice from you
setting forth the acts or omissions alleged to constitute such a failure with
reasonable particularity, or

c) any actual reduction in your annual base salary (for purposes of this
Agreement a failure to raise your base salary in any period shall not be
considered to be a reduction in your base salary) or

d) TNL requiring you to be based at any office or location which is located more
than 25 miles from Trevose, PA, or

e) Failure to be included in any benefit plan in which all other senior TNL
similarly situated executives participate.

"Sec. 409A" means Section 409A of the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

2. Employment Termination .

Your employment with TNL shall terminate upon the earlier occurrence of any of
the following events to be effective from and after the date of such event:

A. your death or retirement;

B. you become totally disabled;



C. TNL terminates your employment for Cause ;

D. TNL terminates your employment for any reason other than Cause;

E. You terminate your employment for Good Reason; or

F. You terminate your employment for any reason other than Good Reason

3. Effect of Employment Termination.

(i) Death or Retirement: Upon termination of your employment due to your death,
or your voluntary retirement after the age of 62, then, TNL will pay you or your
estate a sum equal to:

a. The unpaid portion of your base salary through the end of the month in which
termination occurs;

b. any bonus (commensurate with those paid to other executives) for the bonus
period in which termination occurs, pro-rated to the date of termination; and

c. any other ordinary course benefits to which you were entitled as an employee
of TNL and/or pursuant to a cash or stock-based incentive or bonus plan, or
other benefit, retirement or other plan, program or arrangement which were then
due but unpaid at the date of your death, including reimbursement for expenses
not yet paid and incurred in accordance with TNL's policy.

d. All of the benefits referred to in this Section 3(i) will be paid no later
than thirty (30) days after the date of your death or retirement, except those
provided under the Technitrol, Inc. Supplemental Executive Retirement Plan (or
its successor Plan(s)) which shall be provided for in accordance with the terms
of such plan.

(ii) Total Disability: Upon termination of your employment due to your complete
disability, then (in addition to providing to you the benefits due under any
disability, retirement or other benefit plan), TNL will pay you a sum equal to:

a. the unpaid portion of your base salary through the end of the month in which
termination is determined to have occurred;

b. any bonus (commensurate with those paid to other executives) for the bonus
period in which termination is determined to have occurred, pro rated to the
date of termination; and

c. any other ordinary course benefits to which you were entitled as an employee
of TNL and/or pursuant to a cash or stock-based incentive or bonus plan, or
other benefit, retirement or other plan, program or arrangement which were then
due but unpaid at the date of your disability, including reimbursement for
expenses not yet paid and incurred in accordance with TNL's policy.

d. The benefits set forth in subsection (ii) above will be paid no later than
thirty (30) days after the date on which your complete disability is deemed to
commence.

(iii) By TNL for Cause or by You Without Good Reason:

Upon employment termination by TNL for Cause or by you without Good Reason, TNL
will pay you, within thirty (30) days after the date of your termination, a sum
equal to:

a. The unpaid portion of your base salary through the effective date of
termination; and

b. any other ordinary course benefits to which you were entitled as an employee
of TNL and/or pursuant to a cash or stock-based incentive or bonus plan, or
other benefit, retirement or other plan, program or arrangement which were then
due but unpaid at the date of termination, including reimbursement for expenses
not yet paid and incurred in accordance with TNL's policy.

(iv) By TNL Without Cause or by You for Good Reason:

Upon termination of your employment by TNL without Cause or by you for Good
Reason, TNL will:

a. Pay you the unpaid portion of your base salary through the end of the month
in which termination occurs;

b. Pay you an amount equal to 2.625 times your annual salary in effect at the
date of termination;

c. Pay you any other ordinary course benefits to which you were entitled as an
employee of TNL and/or pursuant to a cash or stock-based incentive or bonus
plan, or other benefit, retirement or other plan, program or arrangement which
were then due but unpaid at the date of termination, including reimbursement for
expenses not yet paid which were incurred in accordance with TNL's policy;

d. Immediately vest any shares of restricted stock which are held by you on the
date of such termination and which have not yet vested and pay you any related
cash or tax gross-up payments provided for by any applicable plan.

e. Provide you with health and life insurance benefits as you were receiving
them on the date of termination along with your health club membership, in each
case for 18 months following the date of termination. TNL will continue to pay
these expenses on your behalf when due for the period indicated in the preceding
sentence. However, if it is necessary, in the opinion of counsel, to ensure that
this Agreement is in compliance with Section 409A, you may pay any or all of
these expenses when due until the date that is six months after the date of your
termination of employment and TNL will reimburse you for such expenses that you
have paid on the date which is six months after your termination date.

f. Provide you with outplacement services from an agency of your choice
reasonably satisfactory to TNL. TNL will pay the reasonable expenses of such a
service for a period not to exceed 12 months from commencement of such services.

g. In the event that any compensation or remuneration paid or payable to you by
TNL is deemed to be "excess parachute payments" within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended, and as a result you are
subject to excess tax with respect to such payments, TNL will pay you, in
addition to any other payments or benefits to which you are otherwise entitled,
an amount that, taking into account any income or excess taxes payable with
respect to such payment, would result in you receiving the amount you would have
received initially if excess taxes were not imposed on such payment deemed to be
excess parachute payments.

All of the benefits referred to in this section (iv) above will be paid no later
than thirty (30) days after the date of your termination, or, if necessary, in
the opinion of counsel, to ensure that this agreement is in compliance with Sec.
409A, on the date that is six months after your termination of employment.

4.

Capacity and Duties.



You shall devote your full working time, energy, skill and best efforts to the
performance of your duties set forth in this Agreement, in a manner which will
faithfully and diligently further the business and interests of TNL and its
subsidiaries, and shall not be employed by, or participate or engage in, or be a
part of in any manner, including as an employee, consultant, director, trustee
or similar function (with the exception of (1) the Philadelphia Zoo and Penn
Foundation, and (2) a business operated by a member of your immediate family in
which your involvement does not materially interfere with your ability to
perform your duties for TNL in a good, workmanlike and timely manner), the
management or operation of any other enterprise without the prior written
consent of the Board, which consent may be granted or withheld in its sole
discretion.

5. Confidentiality.

You acknowledge a duty of confidentiality owed to TNL and shall not, at any time
during your employment by TNL or thereafter, use, divulge, furnish, or make
accessible to anyone, without the express authorization of the Board, any trade
secret, private or confidential information of TNL or any of its subsidiaries
obtained or acquired while so employed. All computer software, customer lists,
price lists, catalogs, records, and proprietary know-how acquired while an
employee of TNL, are acknowledged to be the property of TNL and shall not be
duplicated, removed from TNL's possession, or made use of other than in pursuit
of TNL's business; and, upon termination of employment for any reason, you shall
promptly deliver to TNL, without further demand, all copies thereof which are
then in your possession or control.

 

6

. Inventions and Improvements.



During the term of your employment, you shall promptly communicate to TNL all
ideas, discoveries and inventions which are or may be useful to TNL or its
business. You acknowledge that all ideas, discoveries, inventions, and
improvements which are made, conceived, or reduced to practice by you and every
item of knowledge relating to TNL's business interests (including potential
business interests) gained by you during your employment are the property of
TNL, and you irrevocably assign all such ideas, discoveries, inventions,
improvements, and knowledge to TNL for its sole use and benefit, without
additional compensation. The provisions of this Section shall apply whether such
ideas, discoveries, inventions, improvements or knowledge are conceived, made or
gained by you alone or with others, whether during or after usual working hours,
whether on or off the job, whether applicable to matters directly or indirectly
related to TNL's business interests (including potential business interests),
and whether or not within the specific realm of your duties. You shall, upon the
request of TNL, at any time during or after your employment with TNL, sign all
instruments and documents requested by TNL and otherwise cooperate with TNL to
protect its right to such ideas, discoveries, inventions, improvements, and
knowledge, including applying for, obtaining, and enforcing patents and
copyrights thereon.

7. Noncompetition.

During the term of your employment and for 18 months after any termination of
employment, you shall not directly or indirectly:

a. engage, directly or indirectly, anywhere in the world, in the manufacture,
assembly, design, distribution or marketing of any product or equipment
substantially similar to or in competition with any product or equipment which
at any time during the term of such employment or the immediately preceding
twelve month period has been manufactured, sold or distributed by TNL or any
subsidiary or any product or equipment which TNL or any subsidiary was
developing during such period for future manufacture, sale or distribution;

b. be or become a stockholder, partner, owner, officer, director or employee or
agent of, or a consultant to or give financial or other assistance to, any
person or entity considering engaging in any such activities or so engaged;

c. seek in competition with the business of TNL to procure orders from or do
business with any customer of TNL;

d. solicit, or contact with a view to the engagement or employment by, any
person or entity of any person who is an employee of TNL;

e. seek to contract with or engage (in such a way as to adversely affect or
interfere with the business of TNL) any person or entity who has been contracted
with or engaged to manufacture, assemble, supply or deliver products, goods,
materials or services to TNL; or

engage in or participate in any effort or act to induce any of the customers,
associates, consultants, or employees of TNL or any of its affiliates to take
any action which might be disadvantageous to TNL or any of its affiliates;
except that nothing in this Agreement shall prohibit you from owning, as a
passive investor, in the aggregate not more than 5% of the outstanding publicly
traded stock of any corporation so engaged. The duration of your covenants set
forth in this Section shall be extended by a period of time equal to the number
of days, if any, during which you are in violation of the provisions contained
in this Agreement.

8. Injunctive and Other Relief.

You acknowledge that the covenants contained in this Agreement are fair and
reasonable in light of the consideration paid under this Agreement, and that
damages alone shall not be an adequate remedy for any breach by you of such
covenants, and accordingly expressly agree that, in addition to any other
remedies which TNL may have, TNL shall be entitled to injunctive relief in any
court of competent jurisdiction for any breach of any such covenants by you.
Nothing contained in this Agreement shall prevent or delay TNL from seeking, in
any court of competent jurisdiction, specific performance or other equitable
remedies in the event of any breach by you of any of your obligations under this
Agreement.

Monetary claims against you under this Agreement will in no event exceed the
amount actually paid to you under this Agreement.

9. Mitigation

You shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise, and
compensation earned from such employment or otherwise shall not reduce the
amounts otherwise payable under this Agreement. No amounts payable under this
Agreement shall be subject to reduction or offset in respect of any claims which
TNL (or any other person or entity) may have against you.

10. Employment Status



You and TNL acknowledge and agree that your employment is "at will" and may be
terminated at any time, by TNL with or without Cause or by you with or without
Good Reason, subject to applicable law.



11. Miscellaneous Provisions

A. Neither you nor TNL will assign this Agreement without the prior written
consent of the other. This Agreement will bind any successors to TNL.

B. Each notice, request, demand, approval or other communication which may be or
is required to be given under this Agreement shall be in writing and shall be
deemed to have been properly given when delivered personally at the address set
forth below for the intended party during normal business hours at such address,
when sent by facsimile or other electronic transmission to the respective
facsimile transmission numbers of the parties set forth below with telephone
confirmation of receipt, or when sent by recognized overnight courier or by the
United States registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

If to TNL: Technitrol, Inc.

1210 Northbrook Drive

Suite 470

Trevose, PA 19053

Attn: Chairman of the Board and General Counsel

If to you: Drew A. Moyer

___________________________

___________________________

C. This Agreement is the entire agreement between us regarding the subject
matter to which it relates and supersedes all prior agreements and
understandings, oral or written. The Agreement cannot be amended, changed or
modified except in a writing signed by both parties.

D. The Agreement will be governed and construed in accordance with Pennsylvania
law.

E. The invalidity or unenforceability of any particular provision or part of any
provision of the Agreement shall not affect the other provisions or parts of the
Agreement. If any provision of the Agreement is determined to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
interpreted to provide protection as nearly equivalent to that found to be
invalid or unenforceable and if any such provision shall be so determined to be
invalid or unenforceable by reason of the duration or geographical scope of the
covenants contained in this Agreement, such duration or geographical scope, or
both, shall be considered to be reduced to a duration or geographical scope to
the extent necessary to cure such invalidity.

F. Any indemnification obligations of TNL to which you are entitled as a
director, officer and employee of TNL, whether by contract or pursuant to TNL's
charter or by-laws, relating to the period prior to termination, shall survive
such termination and shall thereafter be paid to you as and when due in
accordance with applicable law and the constituent documents of TNL.

G. The obligations of TNL under this Agreement (together with TNL's obligations
to you under a cash or stock-based incentive or bonus plan or other benefit,
retirement or other plan, program or arrangement), shall be in lieu of any other
damages, compensation or benefits to which you might be entitled, directly or
indirectly, in connection with this Agreement.

H. The payments due to you under this Agreement are conditioned upon the
execution and delivery by you, and/or your personal representatives, of a
general release, pursuant to which you shall release TNL from all claims
relating to your employment or otherwise, except TNL's continuing obligations
under this Agreement; provided that such release shall not obligate you to
perform any services for TNL during any period after your employment nor
correlate any benefits to which you are entitled on "transition period"
cooperation.

If the foregoing meets with your approval, please sign where indicated below and
return a signed copy to me.

Sincerely,

TECHNITROL, INC.

/s/ James M. Papada, III

By: James M. Papada, III

Chief Executive Officer

 

ACCEPTED AND AGREED

/s/ Drew A. Moyer

Drew A. Moyer